Citation Nr: 0841170	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder. 

2.  Entitlement to service connection for peripheral vascular 
disease.

3.  Entitlement to service connection for bursitis of 
multiple joints.

4.  Entitlement to an increased disability rating for reflex 
sympathetic dystrophy, left foot, currently evaluated as 40 
percent disabling.  

5.  Entitlement to an increased disability rating for rotator 
cuff injury, right shoulder with degenerative disease of the 
right acromioclavicular joint, currently evaluated as 20 
percent disabling.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO), which denied the benefits sought on appeal.   
 
During the appeal, in a March 2006 rating decision, the RO 
increased the assigned rating for the service-connected right 
shoulder disability from 20 percent to 100 percent, effective 
November 21, 2005, based on surgical or other treatment 
necessitating convalescence associated with the service-
connected right shoulder disability.  See 38 C.F.R. § 4.30.  
That rating reverted to the schedular 20 percent rating 
effective from January 1, 2006.  The 100 percent rating 
assigned for that period based on surgical or other treatment 
necessitating convalescence is not part of the current 
appeal. 



FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
back disorder; and the appellant did not perfect an appeal as 
to that decision.

2.  None of the additional evidence received since the 
November 2005 decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a back disorder, or raise a reasonable 
possibility of substantiating the claim.  

3.  The current medical evidence does not show the presence 
of peripheral vascular disease.  

4.  Bursitis of multiple joints was not shown during service 
or for many years thereafter; the current medical evidence 
does not show the presence of bursitis of multiple joints 
that is causally related to service.

5.  The veteran's reflex sympathetic dystrophy, left foot, is 
currently assigned a 40 percent disability rating with 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) for the loss of use of one foot.  

6.  The veteran's rotator cuff injury, right shoulder with 
degenerative disease of the right acromioclavicular joint, is 
not shown to be limited in abduction at midway between side 
and shoulder level.

7.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the service-
connected disabilities, and his seven years of grade school 
education and occupational experience as a diesel mechanic.




CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied the claim 
of entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  The evidence received since the November 2005 rating 
decision is not new and material; and the requirements to 
reopen the appellant's claim of entitlement to service 
connection for a back disorder, have not been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2008).

3.  Peripheral vascular disease was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  Bursitis of multiple joints was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  The criteria have not been met for a disability rating in 
excess of 40 percent for  reflex sympathetic dystrophy, left 
foot.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5165, 8525 (2008).

6.  The criteria have not been met for a disability rating in 
excess of 20 percent for  rotator cuff injury, right shoulder 
with degenerative disease of the right acromioclavicular 
joint.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5201 (2008). 

7.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 3.342, 4.16, 4.19 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of multiple letters 
provided to the veteran between February 2004 and May 2008.  
In those letters, the RO informed the appellant of the types 
of evidence needed in order to substantiate his claim of 
entitlement to service connection for a back disorder.  
Further, by way of some of those letters, and other 
documents, the RO has essentially advised the appellant of 
the basis for the previous denial of the claim for service 
connection for a back disorder.  VA has also informed the 
appellant of the types of evidence necessary to establish 
such claims, including what would constitute both "new" and 
"material" evidence to reopen the previously denied claim.  
VA informed the veteran as to what evidence he is responsible 
for obtaining and as to what evidence VA would be responsible 
for obtaining. 

VA also complied with notification responsibilities in 
regards to the veteran's claims for service connection and 
for increased ratings, including TDIU, in the correspondence 
sent to the veteran between February 2004 and May 2008.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  These 
letters provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided subsequent statements of the case and 
supplemental statements of the case.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records, VA and private medical 
treatment records, including associated with a claim for 
Social Security Administration disability benefits; and 
reports of examination addressing the presence, etiology, and 
severity of the claimed disabilities.  Of record is the 
transcript of hearing testimony given by the veteran before 
the undersigned, and other material supplied by the veteran 
including statements.  The veteran has not identified any 
other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


II. Application to Reopen Claim Based on New and Material 
Evidence

The appellant seeks to reopen a claim of entitlement to 
service connection for a back disorder.  With respect to the 
issue here of whether new and material evidence has been 
submitted to reopen a claim, the following applies.  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

If not perfected within the allowed time period, rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  

Decisions of the Board are also final, and except as provided 
in 38 U.S.C.A. § 5108, when a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7104.

Prior to the current appeal, claims for service connection 
for a back disorder were denied in several RO and Board 
decisions dated between May 1981-in a rating decision 
appealed to the Board, which denied the claim in January 
1983-and November 2005.  Most recently, in a November 2005 
rating decision, the RO declined to reopen the claim on the 
basis that new and material evidence had not been submitted, 
on the underlying basis that there was still no evidence of a 
nexus between a back disorder and service or service-
connected disability.  Each of these decisions were or became 
final either because they were issued by the Board, or in the 
case of the rating decisions, the veteran failed to perfect a 
timely appeal to the Board.  

As noted, the most recent rating decision from which the 
veteran failed to submit a notice of disagreement was dated 
in November 2005.  As the veteran did not file a timely 
substantive appeal as to the November 2005 rating decision, 
it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.
 
In June 2006, the RO received the appellant's application to 
reopen his claim for service connection for a back disorder.  
The current appeal arises from an April 2008 rating decision 
in which the RO denied the claim, and in essence declined to 
reopen the claim for service connection for a back disorder 
on the basis that new and material evidence had not been 
submitted.  As there is a prior final decision on the matter, 
before reaching the underlying claim for entitlement to 
service connection for a back disorder, the Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).
 
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the November 2005 rating decision.

The evidence received subsequent to the November 2005 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The veteran's claim for service connection was previously 
considered and denied by the RO most recently in the November 
2005 rating decision.  The evidence available at the time of 
the November 2005 rating decision showed that, as determined 
by the RO, the veteran had been diagnosed with a back 
disorder, but the objective medical evidence did not show 
that this was etiologically related to service or to a 
service-connected disability.  Prior to that, in a September 
2004 final rating decision, the RO determined that there was 
a history of laminectomy of a herniated disc in September 
1977, but there was no link between that diagnosis and 
service, including to service-connected disability.  Before 
that, in a December 1988 decision, the Board determined that 
new and material evidence had not been presented since there 
was no evidence of a chronic back disorder until over ten 
years after service.  In the first final decision, by the 
Board in October 1984, the Board determined that while a 
previous private opinion linked the back disorder to a 
service-connected left foot disability, the bulk of the 
medical findings established that a separate entity, not 
connected to service, was responsible for the back disorder.  
The medical evidence available at the time of the November 
2005 rating decision includes service medical records, VA and 
private medical records dated from the 1960s, and the reports 
of VA examinations.

The evidence presented or secured since the November 2005 
rating decision includes the following:  additional VA and 
private medical records, including the report of a VA 
examination of the back; additional statements by the 
veteran; and the transcript of a September 2008 Video-
Conference hearing before the undersigned.

To decide this case, the Board must decide whether any 
evidence submitted since November 2005 is both evidence that 
(1) was not previously submitted to agency decision makers, 
and (2) by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2008).  Both of 
these requirements must be met to reopen the veteran's claim.  
A review of the claims file shows that evidence has been 
submitted that was not been previously submitted, thereby 
meeting the first requirement.  

In determining whether any new evidence has been submitted 
that relates to an unestablished fact necessary to 
substantiate the claim, a review of the elements for 
establishing service connection for a back disorder would be 
helpful.  Service connection for a back disorder requires 
medical evidence of a disability, which is the result of 
disease or injury incurred in or aggravated by service; or 
which is proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.310(a) (2008); 71 Fed. 
Reg. 52744 (2006) (to be codified at 38 C.F.R. § 3.310(b)); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

At the time of the November 2005 rating decision, the RO 
denied the veteran's claim on the essential basis that the 
evidence failed to establish that there is an etiological 
link between a current back disorder and service to include a 
causal connection with a service-connected disability.  At 
that time, the preponderance of the evidence was against the 
claim that a back disorder was so related.  

In comparison with evidence received since November 2005, the 
Board does not find that any new evidence relates to that 
unestablished fact necessary to substantiate the claim.  That 
is, none of the new evidence includes competent medical 
evidence showing that a back disorder is related to service 
or to a service-connected disability.  Notably, the veteran 
underwent VA examination in March 2008 in part for the 
purpose of obtaining an opinion on this question.  After 
review of the record and examination of the veteran, the 
examiner's concluding opinion, with rationale provided, was 
that the veteran's current lumbar spondylosis was not caused 
by or the result of military service, aggravated by service, 
or secondary to his service-connected left foot disability, 
as claimed.

While the veteran testified regarding his claim in a 
September 2008 Board Video-Conference hearing, such testimony 
from a layman, not trained medicine, cannot constitute 
medical evidence regarding the etiology of a disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In sum, the additional evidence submitted since November 2005 
does not contain any evidence which relates to an 
unestablished fact necessary to substantiate the claim.  That 
is, there is no additional medical evidence showing that a 
back disorder is etiologically related to service or to a 
service-connected disability.    

Thus the additional evidence submitted since the November 
2005 decision does not include documents which bear directly 
and substantially upon the specific matter under 
consideration.  None of the additional evidence submitted 
since the November 2005 relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder.  Thus, the evidence received since the 
RO's November 2005 rating decision is not both new and 
material.  38 C.F.R. 
§ 3.156.  As the evidence submitted since the November 2005 
decision is not new and material, the claim for service 
connection for a back disorder is not reopened, and the 
current appeal must be denied on that basis. 

III.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.
 
A.  Peripheral Vascular Disease

Service medical records include a February 1963 report of 
physical examination showing that findings included left foot 
slight delayed capillary filling.  In March 1963 the veteran 
was seen for complaints that he had had severe cramping pain 
on the arch of the left foot since he had stepped with his 
forefoot over a step two months before.  Since then he had 
pain with weight bearing, as well as swelling and coldness of 
the foot.  At the time of the consultation clinic visit, 
examination showed that the left lower extremity was markedly 
cold and clammy from the knee down.  There was a slight 
cyanotic hue and a minimal amount of swelling over the dorsum 
of the foot.  After examination the impression was that the 
veteran had some type of vasospasm, probably of a Sudeck 
atrophy type.  Vasospasm refers to a condition in which blood 
vessels spasm, leading to vasoconstriction.  See Dorland's 
Illustrated Medical Dictionary 2056 (31st ed. 2007).

Service medical treatment records later in March 1963 note 
findings that there was a suggestion of delayed capillary 
filling on the left, as shown by results of various studies.  
The concluding diagnosis, however, was reflex sympathetic 
dystrophy, left foot, secondary to trauma of chronic left 
longitudinal arch strain.  Notably, service connection is in 
effect for this condition.  

Treatment records in April and May 1963 show that various 
studies conducted indicated some capillary filling delay of 
the left lower extremity; and that diagnoses continued to be 
reflex sympathetic dystrophy, left foot, secondary to severe 
chronic plantar arch strain.

During a September 1963 examination for purposes of a Medical 
Board, the veteran did not report having any condition 
referable to the claimed peripheral vascular disease.  On 
examination, the evaluation for heart and vascular system was 
normal. 

Records of medical treatment since service include reports of 
VA and private medical records dated from the 1960s to March 
2008.  Review of the VA and private treatment records 
following service shows no diagnosis of a current peripheral 
vascular disease.  The United States Court of Appeals for 
Veterans Claims (Court) has held that there can be no valid 
claim without proof of a present disability, and when the 
asserted disability is not shown, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992);   
Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).

While the veteran may believe that he has peripheral vascular 
disease, and the veteran is competent to describe symptoms 
that are capable of lay observation, but he is not competent 
to give a medical opinion on either a diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  

Here, there is simply no evidence showing a current diagnosis 
of the claimed condition, peripheral vascular disease.  As 
such, the preponderance of the evidence is against the claim 
for service connection for peripheral vascular disease.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




B.  Bursitis of Multiple Joints

Service medical records show treatment for symptomatology 
associated with the veteran's service-connected reflex 
sympathetic dystrophy, left foot, secondary to severe chronic 
plantar arch strain with tenosynovitis, posterior tibial 
tendon.  During early treatment of the left foot in February 
1963, the veteran reported a past history of childhood 
diseases including what he called "bursitis" all over his 
body, which he described as an intermittent muscular aching 
and tenderness.  Other than this report from the veteran, 
service medical records do not contain any reference to 
musculoskeletal conditions referable to the claimed bursitis 
of multiple joints.  

Though these records show that the veteran underwent more 
than one lumbar sympathetic blocks in 1963, these procedures 
were in treatment of the later service-connected left foot 
disability.  

During a September 1963 examination prior to discharge, the 
report of medical history shows that the veteran reported he 
had had no swollen or painful joints, but he had had painful 
or trick shoulder or elbow.  On examination, the September 
1963 examination report contains findings of no abnormalities 
except as to the left ankle.  Examination was normal for the 
lower and upper extremities, spine and other musculoskeletal 
system. 

The medical evidence after service include evidence contained 
in VA and private medical records, dated from the 1960s to 
March 2008.  With respect to any symptomatology shown 
associated with the right shoulder or left foot, VA has 
already granted service connection for associated 
disabilities of the right shoulder and left foot.      

VA treatment records show that in May 2003, the veteran was 
treated after hitting his left thumb proximally, with a 
hammer.  It was slightly swollen and tender to the touch.  X-
rays were negative for fracture.  The assessment was 
contusion of the left thumb.  When seen again in June 2003 
the left hand was still hurting, especially in the thumb, and 
movement was limited. 

A March 2007 VA orthopedic clinic note shows that the veteran 
was seen for complaints of right knee pain.  The record noted 
a history that the knee had undergone arthroscopy, finding 
degenerative changes.  After physical examination, the report 
concluded with an impression of right knee pain, pes 
anserinus bursitis.

A June 2007 VA treatment record contains a review of systems, 
apparently by veteran reported history, including 
musculoskeletal review noting joint pain of the hand, 
shoulder, arm, knee, leg, neck and back; and general 
stiffness that was chronic.  Physical examination findings at 
that time included that with respect to back and extremities, 
the back was straight, and there was a normal gait.  The 
veteran had a normal posture and full range of motion in all 
extremities.  The record concludes with an impression that 
does not contain any condition referable to the claimed 
bursitis. 

The veteran was treated by VA emergency services in September 
2007 with complaints of recent minor swelling in the right 
elbow.  The VA treatment report shows that the diagnostic 
impression was olecranon bursitis.  The treatment provider 
opined that the veteran was most likely rubbing his elbow 
against the arm of his wheelchair, which was causing 
irritation and inflammation of the bursa.  

VA treatment records show that in February 2008, the veteran 
underwent excision of left olecranon spur bursa in treatment 
of right elbow olecranon bursitis. 

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a disorder identified as bursitis 
of multiple joints, to include of the left thumb, right knee, 
or right elbow.  First, service medical records show no 
treatment, findings, or diagnosis of any condition referable 
to the claimed bursitis of multiple joints in service.  

Second, after service, as discussed above, the first 
indication of any complaints and/or symptomatology on which a 
claim may be based is not shown until the 2000s.  As 
discussed, VA medical records of the 2000s show treatment in 
June 2003 for complaints regarding the left thumb, which has 
been associated with a recent injury.  In a March 2007 
treatment record, a VA provider concluded with an impression 
of right knee pain, pes anserinus bursitis.  When seen again 
in June 2007, the veteran reported a history of joint pain of 
the hand, shoulder, arm, knee, leg, neck and back; and 
general stiffness; however, the impression did not contain 
any condition referable to the claimed bursitis.  Beginning 
in September 2007, the impression was olecranon bursitis of 
the right elbow, which the provider linked to a recent 
injury.

Thus, to the extent there is any current diagnosis referable 
to bursitis, there is no indication of such condition until 
many years after service; and with respect to the thumb and 
right elbow, any diagnosis has been linked to a recent injury 
of that body part.  Post-service medical records showing no 
indication of a condition until many years after service (in 
the 2000s), as in this case, are probative evidence against a 
nexus with service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In summary, the available evidence does not 
indicate that any bursitis problems developed in, or as a 
result of, military service. 

Thus, by a preponderance, the evidence is against the 
veteran's claim that bursitis of multiple joints is related 
to service.  In reaching this determination, the Board does 
not question the belief of the veteran that the claimed 
disability is related to in-service injury.  The veteran, 
however, as a lay person, is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. App. 
at 520; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, and since 
there is no medical evidence linking any bursitis disorder to 
service, there is no basis upon which to establish service 
connection for the claimed condition.

In conclusion, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's claim, 
and that there is no benefit of the doubt that could be 
resolved in his favor.  Therefore, based on the foregoing, 
service connection for bursitis of multiple joints must be 
denied.

IV.  Entitlement to an Increased Disability Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2008).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment. 38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In a claim for an 
increase in the level of a service-connected disability a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus in deciding the 
claim below, the Board has considered whether different 
ratings may be warranted for different time periods based on 
the evidence of record. 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

If there is no diagnostic code specifically applicable to the 
disability for which the veteran is service-connected, that 
disability is to be rated by analogy under a diagnostic code 
for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  To the 
extent this may be the case here, the Board will consider 
whether a higher rating can be granted under any potentially 
applicable diagnostic codes by way of analogy.

A.  Reflex Sympathetic Dystrophy, Left Foot

The veteran's reflex sympathetic dystrophy, left foot, is 
currently evaluated as 40 percent disabling.  The service-
connected left foot disability is nominally evaluated under 
38 C.F.R. Section 4.124a, Diagnostic Code 8525.  

Diagnostic Code 8525 allows for the assignment of ratings for 
posterior tibial nerve injuries.  Under Diagnostic Code 8525, 
a maximum disability rating of 30 percent is assigned when 
there is complete paralysis with paralysis of all muscles of 
the sole of the foot, frequently with painful paralysis of a 
causal nature, where toes cannot be flexed; adduction is 
weakened; and plantar flexion is impaired.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8525 (2008).

The procedural history resulting in the current 40 percent 
disability rating begins in a May 1981 rating decision, in 
which the RO increased the schedular rating from 20 to 30 
percent.  As a result of a later claim the veteran appealed 
to the Board, in a May 1986 decision, the Board granted an 
additional 10 percent rating on an extraschedular basis, 
resulting in a grant of an overall disability rating of 40 
percent for the veteran's reflex sympathetic dystrophy of the 
left foot.  

In a June 1989 rating decision, the RO granted special 
monthly compensation (SMC) on account of loss of use of one 
foot, based on the condition of the veteran's reflex 
sympathetic dystrophy, left foot.  38 U.S.C.A. § 1114 (k) 
(West 2002).  SMC is a special statutory award, in addition 
to awards based on the schedular evaluations provided by the 
diagnostic codes in VA's rating schedule.  

The "amputation rule", set forth in 38 C.F.R. § 4.68, 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  In this 
regard, amputation of the lower level of the leg, permitting 
prosthesis, warrants a 40 percent evaluation. 38 C.F.R. § 
4.71a. Diagnostic Code 5165 (2008).

In sum, the Board finds that the veteran's reflex sympathetic 
dystrophy of the left foot is already evaluated at the 
maximum disability rating allowable under VA's regulations, 
including allowance for an additional 10 percent rating on an 
extraschedular basis.  A rating in excess of 40 percent for 
the left foot disability is not provided for under VA's 
regulatory criteria.  See 38 C.F.R. § 4.68; 38 C.F.R. 
§ 4.71a. Diagnostic Code 5165 (2008).  Accordingly, the claim 
must be denied.


B.  Right Shoulder Rotator Cuff Injury

VA treatment records show that in November 2005, the veteran 
underwent surgical repair of the right supraspinatis in 
treatment of a right rotator cuff tear of the supraspinatis.

The report of an April 2006 VA examination shows that the 
veteran reported that his pain rated an 8 on a scale of 10.  
He reported having weakness of the right shoulder, some 
stiffness, no swelling, no heat or redness.  He reported that 
he had instability or giving way, but no locking.  He 
reported he had fatigability and a lack of endurance.  He 
reported he was right handed.  He reported that the pain is 
helped by Percocet.  He sometimes had flare-up when the pain 
might go up to a 10 with no decreased function.  He did not 
use a crutch or brace.  He did use a cane, and he was in an 
electric wheelchair for multiple problems.  

The veteran reported that since his November 2005 rotator 
cuff repair, he had had no dislocations or recurrent 
subluxations of the right shoulder, and no inflammatory 
arthritis.  The veteran reported that his occupation before 
he retired in 1988 was diesel mechanic and he owned his own 
business.

On examination, the right shoulder had deformity, but no 
swelling or laxity.  It was tender anteriorly, and there was 
no crepitus.  On range of motion study, the right shoulder 
abducted from zero to 97 degrees actively, from zero to 100 
degrees passively, and from zero to 115 degrees after 
fatiguing, all with pain.  The right shoulder flexed from 
zero to 110 degrees actively, from zero to 115 degrees 
passively, and from zero to 117 degrees after fatiguing, all 
with pain.  

The right shoulder internal rotation was from zero to 80 
degrees actively, from zero to 85 degrees passively, and from 
zero to 87 degrees after fatiguing, all with pain.  External 
rotation was from zero to 92 degrees actively, passively, and 
after fatiguing, all with pain. 

With respect to considerations under the Deluca case, the 
examiner commented that there was no decrease in range of 
motion or joint function additionally limited by pain, 
fatigue, weakness, or lack of endurance after repetitive use 
of any of the above joints (motions) tested.  Strength was 
normal, pulses were normal, reflexes were normal, warmth was 
normal, and grip was good.  X-ray examination showed that the 
right shoulder had a widening of the AC joint; and soft 
tissues were unremarkable.  The report concluded with a 
diagnosis of status post repair of right rotator cuff with 
the above findings.

The report of an October 2007 VA examination contains a 
summary of joint symptoms (reported), including that there 
was no deformity; there was giving way, pain, stiffness, 
weakness, and decreased speed of joint motion.  There were no 
episodes of dislocation, subluxation, or locking; and no 
effusions, inflammation or flare-up.  The condition did not 
affect the motion of the joint.  There were no symptoms of 
arthritis, or incapacitating episodes of arthritis.  The 
veteran reported he was unable to stand for more than a few 
minutes or walk more than a few yards.

On examination, the examiner made findings that there was no 
loss of a bone or part of a bone, recurrent shoulder 
dislocations, or inflammatory arthritis.  There was a finding 
of instability.  On range of motion study, the report 
contains the following findings.  There was objective 
evidence of pain with active motion of the right shoulder.  
Right shoulder ranges of motion included the following: 
flexion was from zero to 100 degrees; abduction was from zero 
to 95 degrees; internal rotation was from zero to 70 degrees; 
and external rotation was from zero to 90 degrees.

The examiner commented that there was objective evidence of 
pain following repetitive motion; and there were no 
additional limitations with repetitive motions.  There was no 
ankylosis.  There was mild right shoulder muscle atrophy; and 
strength was surprisingly equal to the left shoulder.  X-ray 
examination revealed no evidence of fractures, and there was 
a widening of the AC joint.  The soft tissues were 
unremarkable.  

The examiner noted that the veteran had been retired since 
1982 due to medical problems associated with his leg and back 
conditions.  The report contains a diagnosis that there was 
no radiographic evidence of right shoulder degenerative 
disease and there was evidence of right rotator cuff repair.  
The examiner commented that there were effects of the problem 
on the usual daily activities, noting mild to moderate 
effects on most and no effects on toileting, grooming or 
driving.

The service-connected rotator cuff injury, right shoulder 
with degenerative disease of the right acromioclavicular 
joint is evaluated under provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5201.  In this case the 5299 code 
refers generally to orthopedic disabilities and is not 
associated with any specific rating criteria.  See 38 C.F.R. 
§§ 4.27, 4.71a.  

The RO has evaluated the disability under rating criteria for 
evaluating disabilities of the shoulder and arm, specifically 
limitation of motion of the arm under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The veteran's right arm is his major 
extremity.  Diagnostic Code 5201 provides that limitation of 
motion of the arm at the shoulder level is rated 20 percent 
for the major shoulder; limitation of motion of the arm 
midway between the side and shoulder level is rated as 30 
percent for the major shoulder; limitation of motion of the 
arm to 25 degrees from the side is rated as 40 percent for 
the major shoulder. 38 C.F.R. § 4.71a.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees. 38 C.F.R. § 4.71, Plate I.
 
The service-connected rotator cuff injury, right shoulder 
with degenerative disease of the right acromioclavicular 
joint is currently evaluated as 20 percent disabling.  Under 
Diagnostic Code 5201, this correlates to criteria of a 
limitation of motion of the arm at the shoulder level.  The 
next higher rating of 30 percent would require that 
limitation of motion of the arm was to midway between the 
side and shoulder level.  

As reflected in the examination reports above, at worst, 
abduction of the right shoulder was from zero to 95 degrees, 
which is a range of motion equivalent to slightly higher than 
shoulder level.  This range of motion approximates the 
criteria consistent with the current 20 percent disability 
rating now in effect-though it is even a slightly better 
range of motion than required for that rating.  This range, 
however, does not come close to meeting the criteria for the 
next higher rating of 30 percent under the relevant 
diagnostic criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Thus, a schedular disability rating in excess of 20 
percent is not warranted under Diagnostic Code 5201.

Evaluation of the right shoulder disability may also be made 
on the basis of impairment of clavicle or scapula, under 
Diagnostic Code 5203.  However, the maximum rating under that 
code is 20 percent, therefore evaluation under Diagnostic 
Code 5203 would not provide a basis for an increase above the 
current rating in effect.

Also, there is no evidence of ankylosis of the shoulder to 
warrant application of Diagnostic Code 5200, which provides 
criteria for evaluating ankylosis of scapulohumeral 
articulation. See 38 C.F.R. § 4.71a, Diagnostic Code 5200.

There is also no evidence that the disability is productive 
of other criteria required to warrant a rating over 20 
percent, such as other impairment of the humerus, to include 
fibrous union, nonunion, or loss of head.  Therefore, the 
Board finds that the criteria for a higher rating under 
Diagnostic Code 5202 have not been met, and that the 
preponderance of the evidence is against the claim.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating. See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997; and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the examiner in 
October 2007 noted that there were no additional limitations 
with repetitive motions and there was mild right shoulder 
muscle atrophy; and strength was surprisingly equal to the 
left shoulder. The record does not show that the veteran's 
functional loss due to his service-connected right shoulder 
disability impairs him to such a degree that he has the 
equivalent of the criteria required for a rating in excess of 
20 percent.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 20 
percent for his service-connected right shoulder rotator cuff 
injury.  Accordingly, the claim must be denied.

C.  Conclusions

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that either of the 
veteran's service-connected left foot or right shoulder 
disabilities reflect so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than that in effect on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1). There is no indication that either 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, neither condition is shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

V.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

For the purposes of establishing whether there is one 
disability ratable at 60 percent, or if more than one 
disability, establishing if there is one disability ratable 
at 40 percent, as pertinent here, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor if applicable, (2) 
disabilities resulting from a common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, etcetera.  Id.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for the following 
disabilities: 

(a)  reflex sympathetic dystrophy, left foot, evaluated 
as 40 percent disabling; and  

(b)  rotator cuff injury, right shoulder with 
degenerative disease of the right acromioclavicular 
joint, evaluated as 20 percent disabling.  

The veteran does not meet the minimum schedular threshold 
requirements for a TDIU.  38 C.F.R. § 4.16(a).  That is, the 
combined disability rating for the service-connected 
disabilities is 50 percent, which is less than the combined 
70 percent required under 38 C.F.R. § 4.16(a).  Given the 
foregoing, the veteran does not meet the minimum schedular 
requirements for a TDIU.  Id.

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disability renders him unable to 
secure and follow a substantially gainful occupation.  The 
Board is to evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service-
connected condition.  See 38 C.F.R. § 4.19 (2008).  

Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Although neither 
the United States Code nor the Code of Federal Regulations 
offers a definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21- 1, Part VI, para. 
7.09(a)(7) defines that term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Further, marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 
(2000).
  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.

In the veteran's February 2005 application for TDIU, he 
reported that he was prevented from securing or following any 
substantially gainful occupation due to his service-connected 
reflex sympathetic dystrophy, left foot.  He reported that he 
completed seven years of grade school education.  

He reported that he had worked for himself as a diesel 
mechanic until 1979, working 24 hours per week.  He stated 
that his disability first affected full time employment in 
1982 and he last worked full time in 1979.  The most he ever 
earned was $50,000 in one year.

Above, the Board has evaluated the veteran's service-
connected left foot and right shoulder disabilities in light 
of the medical evidence of record  and relevant schedular 
criteria for rating these disabilities.  The medical evidence 
includes the reports of recent VA examinations of the right 
shoulder and left foot, in October and December 2007, 
respectively.  

The October 2007 examiner noted that the veteran had been 
retired since 1982 due to medical problems associated with 
his leg and back conditions.  The report noted that with 
respect to the right shoulder disability, there were no 
problems driving.  There were only mild problems with 
relevant functions such as dressing, traveling, recreation, 
sports, and exercise; and moderate problems in shopping and 
chores.  

In the December 2007 examination report, the examiner 
commented that the veteran was retired since 1982 due to leg 
and back problems.  The examiner commented that the effects 
on the veteran's usual daily activities included no problems 
with grooming or feeding; mild problems with toileting; 
moderate problems with dressing, bathing, and traveling; and 
severe problems with such activities as recreation, sports, 
exercise, shopping, and chores.   

In addition to the veteran's service-connected disabilities, 
he also has other disorders which seriously impact on his 
ability to work.  Documents associated with a June 1984 
Social Security Administration (SSA) decision awarding SSA 
disability benefits contain findings that the veteran's 
disabilities warranting benefits included a severe 
psychogenic pain disorder with severe anxiety and depression; 
status post laminectomy at L5-S1 with residual chronic back 
pain and possible recurrent disc herniation at L5-S1; and 
status post sympathectomy for dystrophy in the left lower 
extremity with atrophy of the left calf muscle. 

In summary, the veteran has other conditions for which 
service connection is not currently in effect, which have 
significant disabling effects.  The disabling effects of any 
nonservice-connected conditions, however, cannot be 
considered in determining whether the veteran is entitled to 
a TDIU rating.

Above, the Board considered the disabling manifestations of 
the veteran's two service-connected disabilities, and denied 
any increase for each. The veteran's service-connected left 
foot and right shoulder do not appear to be a major factor in 
terms of the veteran's ability to work and have been 
discussed above.

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disability.  On 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show-even when 
considering the limitations and exacerbations due to the 
veteran's service-connected disabilities-that some factor 
exists that takes this veteran's case outside the realm of 
the usual so as to render impracticable his schedular 
ratings.

On this point, the Board finds that the schedular rating 
criteria are not inadequate to rate the veteran's right 
shoulder disability as it is rated below the maximum 
allowable under the relevant codes.  Although the left foot 
is rated at the maximum allowable rating, the evidence 
nevertheless does not show that this disability alone or in 
combination with the right shoulder disability, results in 
sufficient severity to produce unemployability.  While the 
evidence may show that the two service-connected disabilities 
might limit the veteran to sedentary employment, this is 
insufficient by itself to show that service-connected 
disability precludes sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
See Van Hoose, supra.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.  Entitlement to TDIU is 
thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for a back disorder, the appeal is denied.

Service connection for peripheral vascular disease is denied. 

Service connection for bursitis of multiple joints is denied. 

Entitlement to a disability rating in excess of 40 percent 
for reflex sympathetic dystrophy, left foot, is denied.

Entitlement to a disability rating in excess of 20 percent 
for rotator cuff injury, right shoulder with degenerative 
disease of the right acromioclavicular joint, is denied.

Entitlement to TDIU is denied. 



______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


